     Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 1 of 22




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

ELAINE WATTS,                      )
                                   )
   Plaintiff,                      )          Civil Action No.
                                   )          1:17-cv-03574-SCJ
v.                                 )
                                   )
SILVERTON MORTGAGE                 )         JURY TRIAL DEMANDED
SPECIALISTS, INC.,                 )
                                   )
   Defendant.                      )
__________________________________ )

           PLAINTIFF ELAINE WATTS’S RESPONSE TO
          DEFENDANT’S FEE AFFIDAVIT RE: SANCTIONS

                                 V. Severin Roberts
                                 Benjamin A. Stark
                                 BARRETT & FARAHANY
                                 1100 Peachtree Street NE, Ste. 500
                                 Atlanta, GA 30309

                                 Attorneys for Plaintiff
                                 ELAINE WATTS
       Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 2 of 22




I. INTRODUCTION

      “The inherent power to impose sanctions allows courts to vindicate their

judicial authority, but such power must be used to fashion ‘an appropriate

sanction.’ . . . A sanction which a party clearly cannot pay does not vindicate the

court’s authority because it neither punishes nor deters.” Martin v. Automobili

Lamborghini Exclusive, Inc., 307 F.3d 1332, 1337 (11th Cir. 2002). Plaintiff

Elaine Watts (“Plaintiff” or “Ms. Watts”) has already set forth the evidence of her

extremely limited financial resources – [Doc. 94, pp. 25-26] – which shows that

the $200,000-plus sanction sought by Defendant Silverton Mortgage Specialists,

Inc. (“Silverton” or “Defendant”) is absurdly beyond her ability to pay. Because

the Court has instructed Plaintiff not to re-argue her ability to pay [Doc. 130], she

will not delve into detail on that issue, except to note that ability to pay is a

necessary factor to consider when determining the “appropriate sanction.” Martin,

307 F.3d at 1337.

      In contrast, the Affidavit of Michael W. Johnston (“Johnston Affidavit” or

“Fee Affidavit” or “Affidavit”) [Doc. 126] is so critically flawed as to be useless in

determining the appropriate size of the monetary sanction. The Affidavit is utterly

without evidentiary support, omits crucial information, claims outrageously

excessive hours billed at rates vastly out of proportion with the local market, and is

                                          1
       Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 3 of 22




downright contradictory at points. For these reasons, Plaintiff respectfully submits

that the Affidavit should be ignored and a sanction of approximately $5,000 should

be assessed, in keeping with Plaintiff’s limited ability to pay.

II. THE MANY FLAWS WITH DEFENDANT’S FEE AFFIDAVIT
    RENDER IT ENTIRELY UNRELIABLE AND INAPPROPRIATE AS A
    BASIS FOR FASHIONING AN APPROPRIATE SANCTION

      As will be noted in more detail infra, this Court is free to fashion whatever

sanction it finds appropriate and need not base the sanction amount on Defendant’s

alleged fees under the lodestar method. This is especially true where, as here, the

Fee Affidavit is so replete with omissions, contradictions, and frankly outrageous

claims that it is entirely unreliable.     The Affidavit should, therefore, not be

considered and the sanction should be based on the amount the Court determines

will deter Plaintiff based on her financial condition.       The problems with the

Affidavit are set forth below.

   A. Complete Absence of Documentation Supporting Defense Counsel’s
      Time Spent and Hourly Rate

      “[T]he fee applicant bears the burden of establishing entitlement to an award

and documenting the appropriate hours expended and hourly rates.” Hensley v.

Eckerhart, 461 U.S. 424, 437 (1983) (emphasis added). See also, Alhassid v. Bank

of Am., N.A., 688 F. App'x 753, 757 (11th Cir. 2017) (“the fee applicant bears the

burden of establishing entitlement and documenting the appropriate hours and
                                           2
       Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 4 of 22




hourly rates”); Willoughby v. Youth Vills., Inc., 219 F. Supp. 3d 1263, 1267 (N.D.

Ga. 2016) (Jones, J.) (same).

      In defiance of three-and-a-half decades of precedent, Defendant submits

zero documentation to support the fees demanded in the Johnston Affidavit. No

time records. No billing invoices. No accounts receivable records to show what

Silverton actually paid Defense counsel. Nothing. Not only does Defendant’s

failure to submit any evidence supporting the Fee Affidavit violate Supreme Court

precedent, it disobeys this Court’s Order requiring “Defendant to submit to the

Court the attorneys’ fees and costs of bringing this motion for sanctions.” [Doc.

124, p. 43].1

      Defendant’s failure to follow Supreme Court precedent and this Court’s

Order renders the task of evaluating the appropriateness of Defendant’s fee


1
  Defendant also disobeys the Court’s Order to submit fees “of bringing this
motion for sanctions” by seeking to recover for other activities besides the Motion
for Sanctions. Specifically, Defendant also seeks to recover for time spent on
Plaintiff’s depositions. [Doc. 126, ¶¶ 11-16]. This fee demand – a blatant attempt
to pad Defendant’s fee request and make it seem like a “compromise” if hours
related to the deposition are cut from the fee demand – should be summarily
rejected and ignored. See Anish v. Nat'l Sec. Corp., No. 10-80330-Civ, 2014 U.S.
Dist. LEXIS 147621, at *6 (S.D. Fla. July 3, 2014) (“the Court agrees with
Plaintiffs that the attorney’s fee award should only involve time spent specifically
completing activities directly related to Defendant’s Amended Motion for
Sanctions. In fact, the exact wording of this Court’s Order was that Plaintiff (sic.)
should file an affidavit ‘concerning its expenditure of reasonable attorney’s fees
and costs incurred in bringing the motion for sanctions.’”).
                                          3
       Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 5 of 22




demand impossible. Without time, billing, and payment records, the Court cannot

evaluate whether the time spent on any particular task is reasonable – except to

evaluate at the broadest possible level whether 259.4 hours spent on a Motion for

Sanctions is reasonable.       Nor is there any basis for evaluating whether the

Affidavit’s claim that Defense counsel were “very conservative” in allocating time

spent to the Motion when there were “mixed” (block billing) time entries that

included time that was not relevant to the Sanctions Motion. [Doc. 126, ¶ 9].

Without documentation, the Court cannot even know how many time entries were

mixed/block-billing entries, let alone how Defense counsel determined how much

from each such entry to allocate to the Motion (a determination which is never

explained in the Affidavit).

      The complete absence of billing records also makes it impossible to

determine whether Defense counsel actually billed Silverton for all the time

asserted at the rates asserted. Without Defense counsel’s time records, the Court

cannot tell whether attorney Natasha Moffitt’s time (allegedly notated as “friends

and family” time and not billed to Silverton, Id. at ¶ 7 n.1) was coded from the

beginning as “non-billable” time with no expectation of collection.

      Finally, and perhaps most importantly, without the time, billing, and

payment records being submitted into evidence, the assertions in the Johnston

                                          4
       Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 6 of 22




Affidavit as to time spent (except as to Mr. Johnston himself) and the fees incurred

are inadmissible hearsay. Fed. R. Evid. 801(c), 802. Thus, there is no evidentiary

basis whatsoever for awarding fees and the Fee Affidavit should be ignored.

   B. Other Glaring Omissions from Defendant’s Submission re: Fees

      Even apart from the complete lack of supporting documentation, the

Johnston Affidavit is flawed because of the things it does not say, omissions that

would be crucial if the sanction amount were to be determined based on

Defendant’s attorney fees. For instance, the Affidavit never says that Defense

counsel actually billed Silverton for the fee amounts demanded or that Silverton

actually paid these amounts. It just says Silverton “incurred” over $200,000 in fees

for 259.4 hours of time. [Doc. 126, ¶ 7]. However, in the same breath, the

Affidavit admits that the vast majority of that time – allegedly 173.5 hours of Ms.

Moffitt’s time – was never actually billed to Silverton because Ms. Moffitt is

married to Silverton’s founder and President.         Id. at ¶ 7, n.1.   So, clearly,

“incurred” does not mean “billed” or “paid.” The Affidavit never states whether

the remaining time was actually billed to or paid by Silverton. Without such

information, it is nonsensical to base the sanction award on attorney fees.

Defendant’s fee demand is just a number thrown onto a sheet of paper with no

apparent relation to the fees that Silverton actually paid.

                                           5
       Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 7 of 22




      Nor does the Affidavit state that Defense counsel actually billed Silverton at

the claimed hourly rates. It just says “[o]ur fees in connection with this matter

have been based on our firm’s standard hourly rates.” Id. at ¶ 6. By stating the

fees were “based on” the alleged “standard” rates rather than stating Defendant

was actually “billed” at or paid those rates, the Affidavit leaves wiggle room for

the possibility that the “standard” rates were discounted at the time of billing.

Given how far out of proportion the “standard” rates are to the rates charged by

employment attorneys in the Atlanta market2, such discounts seem likely. Without

any billing or payment records, it is impossible to know.

      The Affidavit doesn’t even attempt to support the “standard” hourly rates

with any description of each timekeeper’s education, skills, experience, reputation

in the community, or expertise in employment law.3 Nor does it attempt to argue

that these rates are reasonable based on the local market.4 Nor does it state that the

time entries upon which it is allegedly based were made contemporaneously with

the work performed, as opposed to being re-created days, weeks, or even months

after the fact. Thus, the Affidavit fails to meet Defendant’s “burden of . . .



2
  More on this infra.
3
  In fact, Mr. Johnston doesn’t even set forth the justification for his own rate in the
Johnston Affidavit.
4
  Again, more on this infra.
                                           6
       Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 8 of 22




documenting the appropriate hours expended and hourly rates.”         Hensley v.

Eckerhart, 461 U.S. 424, 437 (1983).

      Finally, in addition to the omissions within the Affidavit, it must be noted

that only one attorney – Michael Johnston – submitted an affidavit. Defendant has

not submitted affidavits by attorneys Natasha Moffitt, Andrew Walcoff, and Sedric

Bailey. This absence is particularly concerning with respect to Ms. Moffitt, a

partner who, according to the Johnston Affidavit, spent 173.5 hours of (unbilled)

time on the Motion for Sanctions – approximately 67% of the time Defense

counsel allege they spent on the Motion. [Doc. 126, ¶ 7]. In addition to the

aforementioned lack of evidence supporting these attorneys’ rates, the failure to

submit affidavits from Ms. Moffitt, Mr. Walcoff, and Mr. Bailey means that

nobody is attesting that the (unsubmitted) time entries for these individuals are

accurate (or contemporaneous). Mr. Johnston cannot attest to the accuracy or

timeliness of the time entries for other attorneys unless he spent all his time

directly observing them working and recording time – a vanishingly unlikely

scenario.

   C. Outrageously Excessive Hours Claimed in the Fee Affidavit

      “Where the court finds that the fee requested by counsel is so ‘grossly

exaggerated or absurd’, that the request for fees ‘shocks the conscience of the

                                        7
       Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 9 of 22




court’, the court may entirely deny the request for fees.” Clemens v. N.Y. Cent.

Mut. Fire Ins. Co., 264 F. Supp. 3d 618, 666 (M.D. Pa. 2017) (denying an

exorbitant fee request altogether). This is one of those instances.

      Defense counsel claim to have spent 259.4 hours on the Motion for

Sanctions. [Doc. 126, ¶ 7]. According to the Affidavit, 173.5 of those hours were

spent by Ms. Moffitt (a partner5) alone! Id. at ¶¶ 6-7.

      This is an outrageously, suspiciously excessive amount of time to spend on a

Motion for Sanctions and related Reply, as shown by the times approved – and

disapproved – in the following cases: Neville v. McCaghren, No. CV 617-075,

2019 U.S. Dist. LEXIS 36915, at *1-3 (S.D. Ga. Mar. 7, 2019) (7.75 hours spent

on a Motion for Sanctions approved); Bussey-Morice v. Kennedy, No. 6:11-cv-970-

Orl-41GJK, 2018 U.S. Dist. LEXIS 145218, at *12-13 (M.D. Fla. Aug. 27, 2018)

(approval for 49.1 hours spent on Motion for Sanctions and responding to a

frivolous motion to vacate); Mack v. Delta Air Lines, Inc., No. 1:13-CV-01162-
5
  Among other things, it is highly unusual to have a partner do most of the work
(particularly “grunt work” like document review). This is especially the case
when, according to the Affidavit, there were two other attorneys working on the
case whose alleged rates were approximately 66% (Mr. Walcoff) and 56% (Mr.
Bailey) of Ms. Moffitt’s rate. [Doc. 126, ¶ 6]. Perhaps this distribution of labor
was made because Ms. Moffitt’s time was apparently not billed to Silverton
because her spouse is Silverton’s President. Id. at ¶ 7, n.1. But this only raises a
related issue: Because Defendant was not actually billed for the vast majority of
the time allegedly spent in the Motion for Sanctions, it should not reap a windfall
by receiving payment for money it never spent.
                                          8
      Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 10 of 22




SCJ-AJB, 2014 U.S. Dist. LEXIS 198762, at *44-46 (N.D. Ga. Aug. 11, 2014)

(approval for 9.2 hours spent on Motions for Sanctions – reduced from 17.3 hours

– and another 9.2 hours spent responding to frivolous motions to amend); Anish v.

Nat'l Sec. Corp., No. 10-80330-Civ, 2014 U.S. Dist. LEXIS 147621, at *5-10 (S.D.

Fla. July 3, 2014) (finding 34.1 hours spent on a Motion for Sanctions “excessive

and problematic” based on a review of the billing records and reducing fees by

75%); Barnes v. Zaccari, No. 7:12-cv-89 (HL), 2013 U.S. Dist. LEXIS 103197, at

*83-85 (M.D. Ga. July 24, 2013) (approving 15.25 hours on a Motion for

Sanctions), rev’d on other grounds, 592 F. App’x 859 (11th Cir. 2015); City of Mt.

Park, Ga. v. Lakeside at Ansley, LLC, No. 1:05-CV-2775-CAP, 2011 U.S. Dist.

LEXIS 162205, at *15-27 n.2 (N.D. Ga. July 21, 2011) (approving 41.9 hours

spent on Motion for Sanctions, cancelling a deposition, and a teleconference with

the Court).

      In contrast, Defense counsel’s claim of 259.4 hours spent on the Motion for

Sanctions is over five (5) times greater than the largest amount approved in the

above cases! This is frankly unbelievable. Even considering the Affidavit’s claim

that Defense counsel spent many hours “meticulously document[ing]” the issues

Defendant was briefing [Doc. 126, ¶ 10], the claimed time is so large as to shock

the conscience. This claim throws the credibility of the entire Affidavit into

                                        9
      Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 11 of 22




question, especially given the utter absence of any supporting documentation.

      If Defense counsel really did spend that much time on the Motion for

Sanctions – and if Ms. Moffitt really did spend 173.5 hours on it6 – then they spent

a wildly excessive amount of time on it and should not be rewarded for such. See

ACLU v. Barnes, 168 F.3d 423, 426 (11th Cir. 1999) (awarding excessive hours is

an abuse of discretion). No client would have agreed to pay such a bill.

      As with the other problems, the excessive hours claimed render the Affidavit

an unreliable and inappropriate basis for determining the sanction amount.

    D. Outrageous Hourly Rates Far Exceeding Those For Employment
       Attorneys in the Atlanta Market

      “A reasonable hourly rate is the prevailing market rate in the relevant legal

community for similar services by lawyers of reasonably comparable skills,

experience, and reputation.” Norman v. Hous. Auth. of Montgomery, 836 F.2d

1292, 1299 (11th Cir. 1988) (emphasis added).         The “standard” hourly rates

Defense counsel claims to charge its clients are vastly higher than those charged in

the relevant legal community (Atlanta employment lawyers) for similar services by

lawyers of reasonably comparable skills, experience, and reputation.          These

inflated rates lead to an inflated fee demand which, again, proves the Johnston Fees
6
  Assuming Ms. Moffitt is required to bill 2,000 hours annually, this would amount
to spending over 8% of her billable time on a pro bono case for her spouse – and
that only on the Sanctions Motion.
                                        10
       Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 12 of 22




Affidavit is an inappropriate basis for determining the sanctions amount in this

case. Barnes, 168 F.3d at 426 (awarding non-local rates is an abuse of discretion).

      Comparing the fees charged by Defendant’s attorneys with those charged by

Atlanta employment attorneys with similar experience7 shows just how wildly

excessive Defense counsel’s rates are.

          a. Michael Johnston

      Attorney Michael Johnston claims to charge clients a rate of $1,050 per

hour! [Doc. 126, ¶ 6]. Based on a review of his biography on King & Spalding’s

website8 and records from the State Bar of Georgia9, it appears he has been

practicing law since 1989 – or, at the earliest, the early 1980s.

      In contrast, employment law attorney A. Lee Parks has been practicing law

since 1977. [Parks Decl.10 ¶ 1]. His accomplishments are myriad, including two

victories before the U.S. Supreme Court and one before the Georgia Supreme

Court. Id. at ¶ 3. As of 2015, Mr. Parks charged $475 per hour. Id. at ¶ 4. Even if

Mr. Parks’ rate has risen by, say, $50 per hour over the past four years, that rate


7
  Because Defendant has submitted no evidence to support its attorneys’ hourly
rates, Plaintiff and the Court are left to glean what information they can from
Defense Counsels’ firm biographical pages and publicly available State Bar of
Georgia records.
8
  Filed herewith as Exhibit A.
9
  Filed herewith as Exhibit B.
10
   Filed herewith as Exhibit C.
                                          11
      Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 13 of 22




would still be $525 per hour – half of what Mr. Johnston claims he charges.

         b. Natasha Moffitt

      According to the Affidavit, attorney Natasha Moffitt charges her clients a

“standard” rate of $910 per hour. [Doc. 126, ¶ 6]. Based on a review of her

biography on King & Spalding’s website11 and records from the State Bar of

Georgia12, it appears she has been practicing law since 2001.

      However, there is no evidence that Ms. Moffitt has any experience in the

field of employment law. A PACER search [on this District’s website] for Ms.

Moffitt’s name in connection with any conceivable case type code associated with

employment law13 yields precisely one result: this case. It appears she has not

litigated any other employment law cases in this District. It is also important to

note that, according to Ms. Moffitt’s biography on King & Spalding’s website, she

does not typically practice employment law.14 See Exhibit D. Given what appears


11
   Filed herewith as Exhibit D.
12
   Filed herewith as Exhibit E.
13
   More specifically, Plaintiff’s counsel performed a series of PACER searches on
April 19, 2019 using the following case type codes: 440, 442, 443, 445, 710, 720,
730, 740, 751, 790, 791. The Court may take judicial notice of this fact.
14
   Ms. Moffitt lists numerous practice areas on her firm bio: “Automotive,
Transportation and Mobility”, “Class Action Defense”, “Commercial Litigation”,
“Financial Services”, “Government Matters”, “Intellectual Property Counseling”,
“Intellectual Property, Patent, Trademark and Copyright Litigation”, and
“Technology and Emerging Companies.” “Labor and Employment Law” is not
among her listed practice areas. See Exhibit D.
                                        12
       Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 14 of 22




to be a complete lack of experience in the relevant practice area15, the hourly rates

she could expect to charge clients in this field should be commensurate with a

beginning attorney in this area.

          c. Sedric Bailey

      According to the Affidavit, attorney Sedric Bailey, an associate, charges his

clients a “standard” rate of $510 per hour. [Doc. 126, ¶ 6]. Based on a review of

his biography on King & Spalding’s website16 and records from the State Bar of

Georgia17, it appears he has been practicing law since 2013.

      In contrast, employment law attorney – and Plaintiff’s undersigned counsel

in this case – Benjamin Stark has been practicing law since 2006. Pitts v. HP

Pelzer Automotive Systems, Inc., No. 1:18-cv-00012-JRH-BKE, Declaration of

Benjamin A. Stark in Support of Plaintiff’s Evidence of Attorney’s Fees18 (Doc.

45-1), ¶¶ 4-6 (S.D. Ga. Mar. 18, 2019). He has obtained summary judgment as to

liability in three cases in this District (not to mention the partial summary judgment

in this case). Id. at ¶ 7. Mr. Stark’s hourly rate of $350 per hour has been
15
   If Ms. Moffit claims to have more employment law experience, it is remarkable
that: (1) none of it is in the Northern District of Georgia, (2) she failed to identify
any such experience in her firm bio, and (3) she failed to submit an affidavit
attesting to such experience. Plaintiff – and, more importantly, the Court – are left
to piece together the best information they can find.
16
   Filed herewith as Exhibit F.
17
   Filed herewith as Exhibit G.
18
   Filed herewith as Exhibit H.
                                          13
       Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 15 of 22




approved by District Judges Totenberg and Evans and Magistrate Judge Salinas, all

of this District, most recently in May 2018. Id. at ¶ 8. Mr. Bailey thus claims to

charge nearly 1.5 times Mr. Stark’s rate despite having approximately 7 years less

experience!

      In sum, the rates allegedly charged by Defendant’s counsel are radically

higher than the prevailing local rate. This is yet another reason why the Johnston

Affidavit is an inappropriate basis for assessing the sanction in this case.

   E. The Affidavit Contradicts Itself Regarding What Time Defense Counsel
      Attributes to the Sanctions Motion

      In the Affidavit, Defense counsel claims to have been “very conservative in

allocating to the Motion time spent pursuing the issues addressed in Silverton’s

Motion.” [Doc. 126, ¶ 9]. However, in justifying this claim, the Affidavit makes

things less clear! In one paragraph, it will claim certain time was counted, but then

in another paragraph, it will say that time was not counted.

      For instance, in paragraph 9, the Affidavit states that Defense counsel is not

seeking to recover for “time that was written off.” Id. Yet, two paragraphs earlier,

it seeks to recover for 173.5 hours allegedly spent by Ms. Moffit that was never

billed to Silverton. Id. at ¶ 7 & n.1.

      Elsewhere, the Affidavit states that Defense counsel did not count “fees

Silverton incurred in connection with the substantial amount of third party
                                          14
       Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 16 of 22




discovery it conducted to uncover Plaintiff’s lies prior to the filing of the Motion.”

Id. at ¶ 9. But, in the previous paragraph, it says Defense counsel did count “an

extensive review of the document productions of various third parties to identify

the documents and information that demonstrate the falsity of Plaintiff’s written

and oral testimony.” Id. at ¶ 8.

       Similarly, the Affidavit states that Defense counsel did not count “the

extensive document review and additional research that was undertaken to uncover

the lies.” Id. at ¶ 9. But it also says they did count “researching case law relating

to the issues raised in Silverton’s Motion; an extensive review of Plaintiff’s

document production to identify the documents and information that demonstrate

the falsity of Plaintiff’s written and oral testimony; [and] an extensive review of

the document productions of various third parties to identify the documents and

information that demonstrate the falsity of Plaintiff’s written and oral testimony.”

Id. at ¶ 8.

       Especially given the complete absence of time records, billing invoices, and

accounts receivable/payment records, this contradiction further renders the

Affidavit useless as a means of determining the appropriate amount of sanctions.




                                         15
       Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 17 of 22




III. THIS COURT HAS DISCRETION TO DETERMINE THE AMOUNT
   OF THE SANCTION BASED ON ABILITY TO PAY, RATHER THAN
   LODESTAR ANALYSIS

      As the Eleventh Circuit has long held, a Court issuing sanctions must

consider the sanctioned party’s ability to pay in order to fashion a sanction that is

effective as a deterrent:

      We conclude that, when exercising its discretion to sanction under its
      inherent power, a court must take into consideration the financial
      circumstances of the party being sanctioned. . . The inherent power to
      impose sanctions allows courts to vindicate their judicial authority,
      but such power must be used to fashion “an appropriate sanction.”

      Sanction orders must not involve amounts that are so large that they
      seem to fly in the face of common sense, given the financial
      circumstances of the party being sanctioned. What cannot be done
      must not be ordered to be done. . . And, sanctions must never be
      hollow gestures; their bite must be real. For the bite to be real, it has
      to be a sum that the person might actually pay. A sanction which a
      party clearly cannot pay does not vindicate the court’s authority
      because it neither punishes nor deters.

Martin v. Automobili Lamborghini Exclusive, Inc., 307 F.3d 1332, 1337 (11th Cir.

2002) (internal citations omitted).

      This Court has the authority to fashion whatever sanction it believes will

accomplish its deterrent purpose and vindicate the Court’s authority. While it is

required to consider ability to pay, it is not required to base the sanction on

Defendant’s asserted fees.      Many courts across the country have fashioned


                                         16
        Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 18 of 22




effective sanctions based on the sanctioned party’s ability to pay rather than the

other party’s attorney fees:

     • In Springs v. Gielow, No. 3:14cv105/MCR/EMT, 2016 U.S. Dist. LEXIS
       144318, at *1-2 (N.D. Fla. Oct. 18, 2016), the Court determined that a
       sanction of $1,000 would be effective based on ability to pay, deriving that
       number from comparison to other sanctions issued against in forma pauperis
       plaintiffs.19

     • In Star Mark Mgmt., Inc. v. Koon Chun Hing Kee Soy & Sauce Factory,
       Ltd., No. 07-CV-3208 (KAM)(SMG), 2010 U.S. Dist. LEXIS 104879, at *3-
       4 (E.D.N.Y. Sep. 30, 2010), the Magistrate recommended a sanction based
       on attorney fees of $105,037.02. But the District Judge reduced the sanction
       to $10,000 based on the plaintiff’s limited ability to pay, rejecting the
       defendant’s argument that such reduction would result in defendant not
       being fully compensated for plaintiff’s frivolous actions because the purpose
       of sanctions is not compensation but deterrence.20 Id. at *6-8. When the
       plaintiff attempted to further reduce the sanctions based on lodestar analysis,
       the Court rejected the argument as moot, further indicating that the penalty
       was no longer based on lodestar analysis. Id. at *14-15. The Circuit Court
       affirmed this holding. Star Mark Mgmt. v. Koon Chun Hing Kee Soy &
       Sauce Factory, Ltd., 682 F.3d 170, 179 (2d Cir. 2012).

     • In Talley v. City of Atl. City, Civil Action No. 04-1146 (JBS), 2007 U.S.
       Dist. LEXIS 65774, at *4-7 (D.N.J. Sep. 6, 2007), the Court first considered
       lodestar analysis, but then ultimately reduced the sanction by 75% based
       solely on ability to pay.



19
   While the Magistrate Judge started with the lodestar amount and reduced the
sanction based on ability to pay – Springs v. Gielow, No. 3:14cv105/MCR/EMT,
2016 U.S. Dist. LEXIS 144318, at *1-2 (N.D. Fla. Oct. 18, 2016) – the District
Judge made no reference to lodestar analysis. No. 3:14cv105/MCR/EMT, 2016
U.S. Dist. LEXIS 144318, at *1-2 (N.D. Fla. Oct. 18, 2016).
20
   Cf. Martin, 307 F.3d at 1337 (purpose of sanctions is to “vindicate judicial
authority” and rejecting sanction that “neither punishes nor deters”).
                                          17
      Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 19 of 22




   • Finally, in Coats v. Pierre, 890 F.2d 728, 733-34 (5th Cir. 1989), the Fifth
     Circuit rejected the District Court’s award of a $20,000 sanction based on
     attorney fees and instead awarded a $1,800 sanction based on “the conduct
     involved and Dr. Coats’s economic circumstances.”

      Just as in those cases, the Court here should ignore Defendant’s fatally

flawed Fees Affidavit and award the sanction in an amount that will achieve the

desired deterrent effect based on Plaintiff’s ability to pay. As Plaintiff argued back

in her Response to the Motions for Sanctions:

      Here, Ms. Watts’s ability to pay is extremely limited. She is
      unemployed – except for the occasional odd job – and living off
      student loans. (Watts Sanctions Decl. ¶¶ 2-4, 12). The average
      balance in her bank account for the past 6 months (February-July
      2018) was $839.25. Id. at ¶ 10. She only has approximately $5,000
      equity in her $170,000 home and is past due on her car payments. Id.
      at ¶¶ 6-7. She is a single parent raising two teenage boys, one of
      whom is about to go to college at significant expense. Id. at ¶¶ 5, 9.
      In sum, she cannot pay sanctions of any significant size.

      [Doc. 94, p. 26]. Even with the Court ordering that any such sanctions be

taken from Plaintiff’s recovery in this case, she still would be limited by the

amount of such award. Id. at p. 27 (“by her most recent estimate, Ms. Watts is

seeking approximately $18,980.48 in back wages”).

      Based on the above evidence, a sanction of approximately $5,000 would

achieve the desired deterrent effect.




                                         18
      Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 20 of 22




IV.   CONCLUSION

      The contradictions, lack of evidentiary support, omissions, and outrageous

claims as to fees and hours render the Johnston Fees Affidavit an unreliable and

inappropriate basis for assessing the amount of sanctions in this case. Instead,

sanctions should be assessed based on Plaintiff’s extremely limited ability to pay.

Given her limited financial means, Plaintiff respectfully submits that a sanction of

$5,000 would have sufficient “bite” to deter any future misconduct without

ordering “that which cannot be done” and without rendering the protections of the

FLSA a nullity.


      This 22nd day of April 2019.

                                      s/Benjamin A. Stark
                                      Benjamin A. Stark, Esq.
                                      Georgia Bar No. 601867
BARRETT & FARAHANY
1100 Peachtree Street NE, Ste. 500
Atlanta, GA 30309
(404) 214-0120
BStark@JusticeAtWork.com




                                        19
      Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 21 of 22




                     CERTIFICATE OF COMPLIANCE

      I hereby certify, pursuant to Local Rule 7.1D of the Northern District of

Georgia, that the foregoing Plaintiff Elaine Watts’ Response to Defendant’s Fee

Affidavit re: Sanctions was prepared in 14-point Times New Roman font.

      This 22nd day of April 2019.

                                     s/Benjamin A. Stark
                                     Benjamin A. Stark, Esq.
                                     Georgia Bar No. 601867
       Case 1:17-cv-03574-SCJ Document 133 Filed 04/22/19 Page 22 of 22




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ELAINE WATTS,                      )
                                   )
   Plaintiff,                      )                      Civil Action No.
                                   )                      1:17-cv-03574-SCJ
v.                                 )
                                   )
SILVERTON MORTGAGE                 )                  JURY TRIAL DEMANDED
SPECIALISTS, INC.,                 )
                                   )
   Defendant.                      )
__________________________________ )

                          CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed Plaintiff Elaine Watts’s Response

to Defendant’s Fee Affidavit re: Sanctions with the Clerk of Court using the

Court’s Pacer electronic filing system which will automatically send email

notification of such filing to all attorneys of record.

      This 22nd day of April 2019.

                                         s/Benjamin A. Stark
                                         Benjamin A. Stark, Esq.
                                         Georgia Bar No. 601867
